     Case 1:19-cv-01548-LPS Document 20 Filed 09/06/19 Page 1 of 2 PageID #: 59




                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District of Delaware


                                                      The Hercules Building
                                                      1313 N. Market Street, Suite 400
                                                      P. O. Box 2046                         (302) 573-6277
                                                      Wilmington, Delaware 19899-2046    FAX (302) 573-6220


                                                    September 6, 2019

The Honorable Leonard P. Stark, Chief Judge
United States District Court
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801

         Re:   United States of America v. Sabre Corp., et al.
               Civil Action No. 1:19-cv-01548-LPS
               Scheduling of Status Conference

Dear Judge Stark:

        The United States writes in response to Defendants’ September 5, 2019, letter requesting
an initial status conference with the Court to discuss a case management order. The United States
agrees that an early scheduling conference is appropriate in this case, and joins Defendants’ request
for the same.

        As the United States explained to the Defendants, however, it believes a scheduling
conference would be most productive after the Defendants file their answer so all parties are aware
of the disputed issues and necessary discovery. Moreover, the United States found Defendants’
letter to the Court (and their September 5 request to contact Chambers) curious given that
Defendants had not yet responded to the proposed case management order sent by the United States
to Defendants more than a week ago.

//
Case 1:19-cv-01548-LPS Document 20 Filed 09/06/19 Page 2 of 2 PageID #: 60



    As always, counsel for the United States remains available at the convenience of the Court.

                                         Respectfully submitted,

                                         DAVID C. WEISS
                                         United States Attorney

                                    BY: /s/ Laura D. Hatcher
                                        Laura D. Hatcher (DE Bar No. 5098)
                                        Assistant United States Attorney
                                        1313 N. Market Street
                                        P.O. Box 2046
                                        Wilmington, Delaware 19899-2046
                                        Telephone 302-573-6277
                                        Facsimile 302-573-6431
                                        Laura.hatcher@usdoj.gov
                                        Counsel for Plaintiff United States of America
